t c summary opinion united_states tax_court sibille g cooney and dominic c cooney petitioners v commissioner of internal revenue respondent docket no 3056-17s filed date sibille g cooney pro_se albert b brewster ii for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty after concessions the issues for decision are whether petitioners are entitled to certain deductions claimed on a schedule c profit or loss from business filed with their federal_income_tax return and liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california during the year in issue mrs cooney petitioner owned and operated a sole_proprietorship through which she provided consulting services to visual effects artists and editors she trained her clients usually in a one-on-one or small_group setting on a software program called autodesk flame autodesk flame is a 2dominic c cooney did not appear at trial and did not sign the stipulation of facts admitted into evidence at trial accordingly the case has been dismissed as to him for lack of prosecution see rule the decision to be entered with respect to him however will be consistent with the decision to be entered with respect to mrs cooney software program used to create visual effects for television and movies because of its software requirements autodesk flame needs certain computer hardware to operate properly generally her clients were already proficient in autodesk flame but required her expert training to accomplish more complex work petitioner’s client meetings were often conducted within miles of her home sometimes she consulted with her clients in her home but most of the time she consulted with her clients at either their offices or the autodesk flame corporate office petitioner leased a volkswagen jetta jetta for dollar_figure a month that she used to travel to her client meetings during petitioners also leased another vehicle that was used exclusively for personal purposes petitioner maintained a mileage log for the jetta in which she recorded daily entries showing for some trips a date or range of dates a city a brief description of the purpose of the travel the person people she consulted with and the miles driven petitioner also created a noncontemporaneous mileage log in anticipation of trial that to some extent duplicates and summarizes her contemporaneous mileage log petitioners’ federal_income_tax return was prepared by a certified_public_accountant income and deductions attributable to petitioner’s consulting business are reported on a schedule c included with the return the schedule c shows dollar_figure of gross_receipts and the following deductions expense amount advertising car and truck1 depreciation and sec_179 insurance other than health legal and professional office rent or lease of vehicles machinery and equipment rent or lease of other business property repairs and maintenance supplies travel deductible meals and entertainment other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioners computed the car and truck expense by applying the applicable standard mileage rate to the business miles petitioner claims to have driven the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in notice_2012_72 sec_2 2012_50_irb_673 in the notice and as relevant respondent disallowed schedule c expense deductions for car and truck rent or lease of other business property and rent or lease of vehicles machinery and equipment disallowed all but dollar_figure of the dollar_figure schedule c other expenses deduction disallowed all but dollar_figure of the dollar_figure schedule c repairs and maintenance expense deduction disallowed all but dollar_figure of the dollar_figure schedule c legal and professional expense deduction disallowed all but dollar_figure of the dollar_figure schedule c advertising expense deduction and imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax according to the notice the deductions claimed on the schedule c were disallowed because petitioners did not establish that the business_expense shown on their tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to petitioner’s business other adjustments made in the notice are computational and need not be addressed in this opinion i schedule c deductions discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 3petitioners do not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 deductions for expenses attributable to travel including meals_and_lodging while away from home entertainment gifts and the use of listed_property as defined in sec_280f and including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal income_taxation in mind we consider petitioner’s claims to the various deductions here in dispute a expenses for car and truck and rent or lease of vehicles machinery and equipment as noted petitioners claimed expense deductions of dollar_figure for car and truck and dollar_figure for rent or lease of vehicles machinery and equipment on the schedule c both deductions relate to the use of the jetta in petitioner’s consulting business the deduction for car and truck expenses was computed by applying the applicable standard mileage rate to the business miles she claims to have driven while the deduction for vehicles machinery and equipment expenses was computed on the basis of the amount she paid to lease the jetta a taxpayer may deduct vehicle expenses using either actual cost or the standard mileage rate see sec_1_274-5 income_tax regs therefore petitioners cannot claim deductions for both actual expenses and expenses calculated on the basis of the standard mileage rate regardless petitioner’s contemporaneous mileage log is not sufficient to support either deduction in addition to other infirmities a majority of the entries span multiple days and fail to identify specific times and places of travel her noncontemporaneous mileage log and testimony do not sufficiently corroborate the mileage she claims to have driven simply put the evidence petitioners offered is insufficient to support their claim to the car and truck expense deduction or the rent or lease of vehicles machinery and equipment expense deduction here in dispute respondent’s disallowances of those deductions are sustained b repairs and maintenance petitioners claimed a dollar_figure deduction for repairs and maintenance_expenses on the schedule c respondent disallowed dollar_figure the parties appear to have reached an agreement with respect to some of the expenses that constitute the repairs and maintenance deduction the unagreed amounts for repairs and maintenance_expenses were attributable to the costs of computer accessories that petitioner purchased and placed_in_service in some of those expenses have not been substantiated other expenditures included in the unagreed amounts are capital in nature and respondent points out that petitioners failed to make a proper election under sec_179 that would qualify the expenditures_for current deductions see jackson v commissioner tcmemo_2008_70 petitioners are not entitled to a deduction for repairs and maintenance in excess of the amount respondent already allowed nonetheless petitioners are entitled to a first-year depreciation deduction in respect of the property the cost of which must be capitalized the sec_280f subjects computers to the special substantiation requirements of sec_274 as listed_property parties shall compute the allowable_amount of a depreciation deduction for the computer accessories under rule ii accuracy-related_penalty according to respondent petitioners are liable for a sec_6662 accuracy-related_penalty because among other reasons the underpayment_of_tax required to be shown on their return is due to a substantial_understatement_of_income_tax see sec_6662 a substantial_understatement_of_income_tax is an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 see sec_1_6662-4 income_tax regs the parties now agree that petitioners are liable for an accuracy-related_penalty for if the recalculated deficiency as computed under rule is a substantial_understatement_of_income_tax as defined by sec_6662 5the deficiency underpayment_of_tax and understatement of income_tax are computed in the same manner see sec_6211 sec_6662 sec_6664 6the record contains sufficient evidence to support respondent’s burden of production with respect to the imposition of the penalty see sec_6751 sec_7491 to reflect the foregoing decision will be entered under rule
